Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocke (US 6,211,471) in view of Griffen (EP 0 457 134).
Rocke discloses a method comprising:
obtaining initial sensing data via sensing means 126 associated with one or more initial loads of material carried by an implement of a load machine 12, 16; 
determining, based on an initial sensing data, an estimated weight (FIG. 3a: step 210) associated with each initial load of an initial load; 
determining a target weight for a final load (FIG. 3a: step 212; C4/L49-67; C5/L29-38; FIG.400) based on-
an estimated weights of an initial load inclusive in a total summed weight (FIG. 3b: step 216), 


obtaining final sensing data associated with a final load of material being carried by an implement of a load machine; 
determining, based on a final sensing data, an estimated weight associated with a final load (FIG. 5: step 400); and 
causing an implement of a load machine to perform one or more actions (FIG. 5: step 410) based on an estimated weight of a final load and a target weight.
As shown above Rocke discloses sensing and identifying weights of initial loads, final loads as well as all loads required to achieve the target weight at the final deposition. Rocke does not disclose a step of identifying an estimated weight accuracy metric associated with each initial load, of an initial load, and an estimated weight accuracy metric associated with a final load of material to be carried by an implement of a load machine. In other words, Rocket does not disclose sensing weight sensor accuracy.
Griffen teaches that when weighing random loads via a load cell comparing outputs or readings results in different readings for the same load. “This difference is considered to be hysteresis. The hysteresis effect arises primarily from the material properties and geometry of the weighing apparatus transducer.” (P2/L5-20) Griffen discloses a method for achieving the true value of a load measured by a load cell by correcting the value via a correction value that accounts for error shown in hysteresis:
deriving a polynomial expression representing the increasing linearity characteristic values of the scale extending from the minimum to maximum loads;
deriving a polynomial expression representing the decreasing linearity characteristic values of the scale extending from the maximum to minimum load;
providing a correction expression/value representing an offset from one of the polynomial expressions;
obtaining a representation of the value, R, of a load applied to the scale;
deriving a correction value as an application of the value, R, to the correction expression;
adjusting the value, R, by the amount of the correction value; and
outputting the adjusted value.
(P3/L13-21).
Griffen discloses that the polynomial expression is valid for any loading pattern, e.g. random such as in load machines. Using the polynomial expression one can achieve a correction value, e.g. amount of deviation between measured value and actual value, thereby overcoming errors of hysteresis. Griffen’s formula works with each measured load by the load cell. Consequently, Griffen discloses identifying a corrected value as an application of the value R (P3/L46), e.g. estimated weight accuracy metric, associated with each initial load, of an initial load, and an estimated weight accuracy metric associated with a final load of material to be carried by an implement of a load machine, where the initial load and final load and all loads inbetween are measured and corrected via the correction value. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Rocke to include a step of identifying an estimated weight accuracy metric associated with each initial load, of an initial load, and an estimated weight accuracy metric associated with a final load of material to be carried by an implement of a load machine, as taught by Griffen, where random loads applied to and measured by a load cell are known to suffer hysteresis causing same actual loads to result in different measured results. Countermeasures thought to counteract hysteresis including different materials are considered “overly-expensive” or “manufacturing difficulties”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652